October 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 IN THE INTEREST OF ZACHARY CARDIFF SISK, AN ADULT DISABLED
                           CHILD

NO. 14-13-00785-CV
                  ________________________________

      This cause, an appeal by appellant, Zachary Cardiff Sisk, from the order of
dismissal in favor of appellees, Leslee Cardiff Sisk and Wallace T. Sisk, signed,
June 7, 2013, was heard on the transcript of the record. We have inspected the
record and find error in the order of dismissal. We therefore order the order of
dismissal of the court below REVERSED and REMAND the cause for
proceedings in accordance with this court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Leslee Cardiff Sisk and Wallace T. Sisk.

      We further order this decision certified below for observance.